Exhibit 10.3

 

AMENDED AND RESTATED PENNSYLVANIA REAL ESTATE INVESTMENT TRUST EMPLOYEE SHARE
PURCHASE PLAN

(Effective as of April 1, 1999, Amended and Restated as of June 3, 2010)

 

 

 

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED PENNSYLVANIA REAL ESTATE INVESTMENT

TRUST EMPLOYEE SHARE PURCHASE PLAN

(Effective as of April 1, 1999, Amended and Restated as of June 3, 2010)

TABLE OF CONTENTS

 

     PAGE

1.      PURPOSE

   B-1

2.      ADMINISTRATION

   B-1

3.      ELIGIBILITY

   B-1

(a)  General Rule

   B-1

(b)  Exceptions

   B-1

4.      SHARES

   B-2

5.      GRANT OF OPTION

   B-2

(a)  Grant of Option

   B-2

(b)  Purchase Periods

   B-2

(c)  Number of Shares Purchasable Under Option

   B-2

(d)  Limitation on Aggregate Number of Shares Purchasable Under Option

   B-2

6.      PARTICIPATION

   B-3

(a)  Payroll Deductions

   B-3

(b)  Maximum Payroll Deduction

   B-3

(c)  General Assets; Taxes; No Interest

   B-3

(d)  Automatic Refund

   B-3

(e)  Participation after Surrender

   B-3

(f)  No Contract to Purchase

   B-3

(g)  Waiver of Rights

   B-3

7.      EXERCISE OF OPTION

   B-3

(a)  Method of Exercise

   B-3

(b)  Tax Withholding

   B-3

(c)  Return of Excess Payroll Deductions

   B-4

8.      EMPLOYEE’S RIGHT TO SURRENDER OPTION

   B-4

(a)  Surrender of Option

   B-4

(b)  Effect on Later Participation

   B-4

9.      TERMS AND CONDITIONS OF OPTIONS

   B-4

(a)  Employee Notification and Agreement

   B-4

(b)  Option Price

   B-4

(c)  Medium and Time of Payment

   B-4

(d)  Term of Option

   B-4

(e)  Termination of Employment; Change in Status

   B-4

(f)  Designation of Beneficiary

   B-5

(g)  Nontransferability

   B-5

 

B-i



--------------------------------------------------------------------------------

     PAGE

(h)  Changes In Capital Structure

   B-5

(i)  Rights as a Shareholder

   B-6

(j)  Investment Purpose

   B-6

(k)  Adjustment in Number of Shares Exercisable

   B-6

(l)  Delivery

   B-6

(m)  Registration and Listing of Shares

   B-6

(n)  Other Provisions

   B-6

10.      COMPLIANCE WITH RULE 16B-3

   B-7

11.      INDEMNIFICATION OF COMMITTEE

   B-7

12.      AMENDMENT OR TERMINATION OF PLAN

   B-7

13.      EFFECTIVE DATE OF PLAN

   B-7

14.      ABSENCE OF RIGHTS

   B-7

15.      APPLICATION OF FUNDS

   B-8

16.      MISCELLANEOUS

   B-8

(a)  Provisions of Plan Binding

   B-8

(b)  Employment

   B-8

(c)  Applicable Law

   B-8

 

B-ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED PENNSYLVANIA REAL ESTATE INVESTMENT

TRUST EMPLOYEE SHARE PURCHASE PLAN

(EFFECTIVE AS OF APRIL 1, 1999,

AMENDED AND RESTATED AS OF JUNE 3, 2010)

 

1. PURPOSE

The Pennsylvania Real Estate Investment Trust (the “Trust”) adopted this Amended
and Restated Employee Share Purchase Plan (the “Plan”) in order to encourage
share ownership by all eligible employees by providing them the opportunity to
acquire a proprietary interest (or increase their proprietary interest) in the
Trust. Prior to the effective date of Amendment No. 2 to the Plan, it was
intended that options issued pursuant to the Plan would constitute options
issued pursuant to an “employee stock purchase plan,” within the meaning of
ss.423 of the Internal Revenue Code of 1986, as amended (the “Code”).
Immediately prior to the effectiveness of Amendment No. 2, there were only three
employees eligible to participate in the Plan (each of whom has consented to
Amendment No. 2) and there were more than 120 participants in the Pennsylvania
Real Estate Investment Trust Non-Qualified Employee Stock Purchase Plan (the
“Non-Qualified Plan”). No shares remain available under the Non-Qualified Plan
and more than 50,000 shares are currently available under the Plan. In order to
afford employees of PREIT Services, LLC (“Services”) an opportunity to continue
to purchase Shares (as hereinafter defined) at the option price determined under
Section 9(b), the Plan is amended to eliminate the requirement that participants
be employees of either the Trust or a subsidiary corporation, thereby permitting
employees of Services and any other designated entity to participate. It is
recognized that, prospectively from the effective date of Amendment No. 2, the
Plan will cease to be an “employee stock purchase plan” within the meaning of
ss. 423 of the Code. The Executive Compensation and Human Resources Committee of
the Board of Trustees of the Trust (the “Committee”) may, from time to time,
approve participation in the Plan by employees of any designated entity
controlled, directly or indirectly, by the Trust.

 

2. ADMINISTRATION

The Plan shall be administered by the Committee. Acts approved by a majority of
the Committee at which a quorum is present, or acts without a meeting reduced to
or approved in writing by a majority of the members of the Committee, shall be
the valid acts of the Committee. Each member of the Committee, while serving as
such, shall be deemed to be acting in his or her capacity as a trustee of the
Trust.

The Committee shall have full and final authority, in its discretion but subject
to the express provisions of the Plan: (i) to interpret the Plan; (ii) to make,
amend, and rescind rules and regulations relating to the Plan; (iii) to
determine the terms and provisions of the instruments by which options shall be
evidenced; and (iv) to make all other determinations necessary or advisable for
the administration of the Plan. No member of the Board or of the Committee shall
be liable for any action or determination made in good faith with respect to the
Plan or any option granted hereunder. Any and all authority of the Committee may
be delegated by the Committee to a plan administrator.

 

3. ELIGIBILITY

(a) General Rule. Except as provided in paragraph (b)  below and subject to ss.
9(e), each employee of the Trust, Services or a designated entity who has been
employed by the Trust, Services or a designated entity for at least six months
shall be eligible for option grants described in ss. 5.

(b) Exceptions. An employee will not be eligible to participate in the Plan if
he or she is customarily employed by the Trust or a designated subsidiary
corporation for 20 hours or less per week or if he or she is customarily
employed by the Trust or a designated subsidiary corporation for not more than
five months in any calendar year. In addition, in no event may an employee be
granted an option if such employee, immediately after the options granted, would
own shares possessing five percent or more of the total combined voting power or
value of all classes of shares of the Trust or its parent corporation (if any)
or of a subsidiary corporation (if

 

B-1



--------------------------------------------------------------------------------

any) then outstanding. For purposes of determining share ownership under this
paragraph(b), the rules of ss.424(d) of the Code (relating to attribution of
share ownership) shall apply, and shares which the employee may purchase under
outstanding options shall be treated as shares owned by the employee.

 

4. SHARES

The shares subject to the options as provided herein shall be shares of
beneficial interest in the Trust, par value $1.00 per share (“Shares”). The
aggregate number of Shares that may be issued under options shall not exceed
332,000; provided that such number shall be adjusted if required by ss.9(h).
Shares issuable under the Plan may be authorized but unissued shares or
reacquired shares, and the Trust may purchase shares required for this purpose,
from time to time, if it deems such purchase to be advisable.

 

5. GRANT OF OPTION

(a) Grant of Option. Employees shall have the right to purchase Shares under
options granted as of January  1, 1999 (or, in the Committee’s discretion, as
soon as administratively practicable thereafter) and as of each subsequent
January  1 (the “Grant Dates”). Each employee who meets the eligibility
requirements of ss.3 shall be granted an option on the first Grant Date
coinciding with or immediately following the date he or she becomes an eligible
employee, and on each succeeding Grant Date, provided he or she continues to
meet the eligibility requirements of ss.3. The term of the options (the “Option
Term”) shall be 12 calendar months (from January 1 to December  31). Commencing
on the effective date of Amendment No. 2, options granted as of January 1, 2009
under the Non-Qualified Plan shall be deemed to have been granted hereunder.

(b) Purchase Periods. Each Option Term shall contain four three-month Purchase
Periods (January-March, April-June, July-September, and October-December).

(c) Number of Shares Purchasable Under Option. Subject to the limitation in
paragraph (d) below, at the beginning of each Option Term each eligible employee
shall be granted an option, exercisable in installments at the end of each
Purchase Period during such Option Term, to purchase up to a number of Shares
equal to the total of the number of Shares purchasable by the employee for each
Purchase Period in the Option Term. The number of Shares purchasable for a
Purchase Period shall be determined by dividing the employee’s accumulated
payroll deductions (as described in ss.6) for the Purchase Period by the
per-share exercise price (determined in accordance with ss.9(b)) of the option
installment for such Purchase Period. For example, if an employee makes payroll
deductions of $6,000 for a 12-month Option Term ($1,500 for each Purchase Period
in the Option Term) and the per-share exercise price for each Purchase Period is
$19.55, $20.40, $21.25, and $22.10, respectively, then the number of Shares
purchasable by the employee for the Option Term is 286, determined as follows:

 

$1,500

  

$1,500

  

$1,500

  

$1,500

   = 76 + 73 + 70 + 67 = 286

$19.55 +

   $20.40 +    $21.25 +    $22.10   

Full and fractional Shares shall be purchasable under the Plan. However, in
accordance with ss.9(l), no fractional Share certificates shall be issued.

(d) Limitation on Aggregate Number of Shares Purchasable Under Option. Subject
to the limitations described in ss.9(m), the aggregate number of full Shares
purchasable under an option for an Option Term shall not exceed the lesser of
(i) 2,000 (subject to adjustment under ss.9(h)), or (ii) the number determined
by dividing $25,000 by the fair market value of a share (as described in
ss.9(b)) on the most recent business day before the Grant Date for such Option
Term. Further, if the total number of Shares to be purchased on any date in
accordance with ss.7(a) exceeds the Shares then available under the Plan (after
deduction of all Shares that have been purchased under ss.7(a)), the Committee
shall make a pro rata allocation of the Shares remaining available in as nearly
a uniform manner as shall be practical and as it shall determine to be
equitable.

 

B-2



--------------------------------------------------------------------------------

6. PARTICIPATION

(a) Payroll Deductions. Subject to rules established by the Committee from time
to time, an eligible employee may elect to participate in the Plan by making
payroll deductions (as a whole percentage of the employee’s compensation,
subject to the limits set forth in paragraph (b)  below) for each Option Term in
which the employee is eligible to participate. For purposes of this Plan,
“compensation” shall mean the total salary or wages paid to an employee during
an Option Term, excluding any commissions, bonuses, overtime, or other extra or
incentive pay. Commencing on the effective date of Amendment No. 2, elections
made under paragraph (a) of ss. 6 of the Non-Qualified Plan in respect of the
Option Term which commenced January  1, 2009 shall be deemed to have been made
under paragraph (a) of ss. 6 of the Plan.

(b) Maximum Payroll Deduction. The maximum total payroll deductions for any
employee for an Option Term may not exceed 10 percent of the employee’s
compensation for the Option Term.

(c) General Assets; Taxes; No Interest. All payroll deductions made for an
employee shall be credited to his or her account as of the payday as of which
the deduction is made. All payroll deductions shall be held by the Trust (or by
a designated subsidiary corporation as agent for the Trust). All such
contributions shall be held as part of the general assets of the Trust , and
shall not be held in trust or otherwise segregated from the Trust’s general
assets. No interest shall be paid or accrued on any such contributions. Each
employee’s right to the contributions credited to his or her account shall be
that of a general and unsecured creditor of the Trust.

(d) Automatic Refund. The balance credited to the account of an employee
automatically shall be refunded in full (without interest) if his or her status
as an employee of the Trust and all designated subsidiary corporations
terminates for any reason whatsoever during a Purchase Period. Such refunds
shall be made as soon as practicable after the Committee has actual notice of
any such termination.

(e) Participation after Surrender. Each employee who has satisfied the
eligibility requirements of ss.3 but who has elected to surrender all or a
portion of his or her option in accordance with ss.8 (or, as described in
paragraph (g) below, is deemed to have surrendered his or her option) for an
Option Term, shall be granted an option in accordance with ss.5 in subsequent
Option Terms, provided the employee continues to meet the eligibility
requirements of ss.3. However, such employee must submit a new payroll deduction
agreement under paragraph (a) above in order to begin payroll deductions for a
subsequent Option Term.

(f) No Contract to Purchase. Electing to make payroll deductions for any Option
Term will not constitute a contract to purchase any of the Shares purchasable
under an option.

(g) Waiver of Rights. An employee who fails to elect to participate in the Plan
for an Option Term in the manner and within the time provided under paragraph
(a)  above shall be deemed to have surrendered the option granted to the
employee for such Option Term and shall have no further rights under the Plan
with respect to such surrendered option.

 

7. EXERCISE OF OPTION

(a) Method of Exercise. Unless the employee has surrendered his or her option in
accordance with ss.8(a) (or is deemed to have surrendered his or her option
under ss.6(g)) before the end of a Purchase Period, as of the last business day
of the Purchase Period (the “Exercise Date”), the employee will be credited for
such number of whole Shares and any fraction of a whole share (computed to the
number of decimal places set by the Committee) as his or her accumulated payroll
deductions shall be sufficient to pay for, subject to the limitations of
ss.5(d).

(b) Tax Withholding. The Trust and each designated subsidiary corporation shall
have the right to make such provisions as it deems necessary or appropriate to
satisfy any tax laws with respect to purchases of Shares made under this Plan,
including (without limitation) by withholding tax amounts from other amounts
then payable to an employee.

 

B-3



--------------------------------------------------------------------------------

(c) Return of Excess Payroll Deductions. Any payroll deductions remaining after
the employee exercises an option for an Option Term shall be refunded to the
employee.

 

8. EMPLOYEE’S RIGHT TO SURRENDER OPTION

(a) Surrender of Option. An employee may elect to surrender his or her option
during any Purchase Period of an Option Term and withdraw any payroll deductions
already made for such Purchase Period under the Plan by giving written notice to
the Trust. However, in order for such surrender to be effective for the Purchase
Period, the employee’s written notice must be received by the Trust on or before
thirty calendar days prior to the end of the Purchase Period. All of such
employee’s payroll deductions will be refunded to him or her as soon as
practicable after the Trust receives the employee’s notice of withdrawal, and no
further payroll deductions will be made from the employee’s pay until the
employee completes a new payroll deduction agreement in accordance with ss.6(a)
for a subsequent Option Term. As to any option so surrendered, the employee
shall have no further right of any nature at any subsequent time.

(b) Effect on Later Participation. An election to surrender an option during a
Purchase Period of an Option Term shall preclude the employee from participating
in any remaining Purchase Periods of such Option Term, but will not have any
effect upon his or her eligibility to participate in the Plan for subsequent
Option Terms.

 

9. TERMS AND CONDITIONS OF OPTIONS

Options granted pursuant to the Plan shall be evidenced by agreements in such
form as the Committee shall prescribe, provided that all employees granted such
options shall have the same rights and privileges (except as otherwise required
by ss.5), and provided further that such options and option agreements shall
comply with and be subject to the terms and conditions set forth below.

(a) Employee Notification and Agreement. Employees shall be notified (i) of the
requirements they must meet to be granted options under the Plan, (ii) about the
terms and conditions of such options, and (iii) that any employee eligible to be
granted options under the Plan may request a copy of the Plan. An employee’s
agreement to the terms of an option will be evidenced by his or her payroll
deduction agreement with the Trust or a subsidiary corporation for an Option
Term.

(b) Option Price. The per-share exercise price of an option for each Purchase
Period of an Option Term shall be the lesser of (i) 85% of the fair market value
of a Share as of the most recent business day before the Grant Date for such
Option Term, or (ii) 85% of the fair market value of a Share as of the
applicable Exercise Date. In making such determination for a Purchase Period,
during such time as the Shares are listed upon an established stock exchange or
exchanges, the per share “fair market value” shall be deemed to be the mean
between the highest and lowest quoted selling prices on the relevant date.
During such time as the Shares are not listed upon an established stock
exchange, the per-share fair market value shall be determined by the Committee
by a method sanctioned by the Code, or rules and regulations thereunder. The
fair market value per share is to be determined in accordance with Treas. Reg.
ss.ss.1.421-7 (e) and 20.2031-2. Subject to the foregoing, the Committee in
fixing the exercise price shall have full authority and be fully protected in
doing so.

(c) Medium and Time of Payment. The exercise price of an option for a Purchase
Period shall be payable in United States dollars upon the exercise of the option
for such Purchase Period, and shall be payable only by accumulated payroll
deductions made in accordance with ss.6.

(d) Term of Option. No option may be exercised after the end of the Option Term
in which the option was granted.

(e) Termination of Employment; Change in Status. In the event that an employee
ceases to be employed by the Trust and all designated subsidiary corporations as
an eligible employee for any reason during the employee’s participation in an
Option Term, he or she will be deemed to have surrendered his or her option and
his or her

 

B-4



--------------------------------------------------------------------------------

accumulated payroll deductions shall be refunded in accordance with ss.6(d).
Whether an authorized leave of absence for military or governmental service
shall constitute termination of employment for the purposes of the Plan shall be
determined by the Committee in accordance with applicable law, which
determination, unless modified by the Board (in accordance with applicable law),
shall be final and conclusive.

(f) Designation of Beneficiary. An eligible employee may designate a beneficiary
(i) who shall receive the balance credited to his or her account if the employee
dies before the end of a Purchase Period and (ii) who shall receive the Shares,
if any, purchased for the employee under this Plan if the employee dies after
the end of a Purchase Period but before either the certificate representing such
Shares has been delivered to the employee or before such Shares have been
credited to a brokerage account maintained for the employee. Such designation
may be revised in writing at any time by the employee by filing an amended
designation, and his or her revised designation shall be effective at such time
as the Committee receives such amended designation. If a deceased employee
failed to designate a beneficiary or, if no person so designated survives an
employee or, if after checking his or her last known mailing address, the
whereabouts of the person so designated are unknown, then the employee’s estate
shall be treated as his or her designated beneficiary under this paragraph (g).

(g) Nontransferability. Except as provided in paragraph (g) above, neither
payroll deductions made by an employee, nor any rights with regard to the
exercise of an option or to receive Shares, nor any rights to a return of
payroll deductions under the Plan may be assigned, transferred, pledged, or
otherwise disposed of in any way by the employee or by his or her beneficiary.
Any such attempted assignment, transfer, pledge, or other disposition shall be
without effect. An option may be exercised only by the employee.

(h) Changes In Capital Structure. Subject to any required action by the
shareholders, the number of Shares designated in ss.4 and ss.5(d)(i), the number
of Shares covered by each outstanding option, and the price per share of each
such option, shall be proportionately adjusted for any increase or decrease in
the number of issued Shares of the Trust resulting from a subdivision
(share-split) or consolidation (reverse-split) of shares or the payment of a
share dividend (but only on the Shares) or any other similar change in the
capitalization of the Trust, without receipt of consideration by the Trust.

Subject to any required action by the shareholders, if the Trust is not the
surviving entity in any merger or consolidation, the Committee, in its
discretion may either (i) cause each outstanding option to apply to the
securities to which a holder of the number of Shares subject to the option would
have been entitled, or (ii) cause each outstanding option to terminate, provided
that each employee then holding an option under this Plan shall, in such event,
have the right immediately prior to such merger or consolidation, to exercise
his or her option to the extent of his or her accumulated payroll deductions. In
the event of the dissolution or liquidation of the Trust, the Committee shall
cause each outstanding option to terminate, provided that each employee then
holding an option under this Plan shall, in such event, have the right
immediately prior to such dissolution or liquidation, to exercise his or her
option to the extent of his or her accumulated payroll deductions.

In the event of a change in the Shares of the Trust as presently constituted
which is limited to a change of all of its authorized shares with par value into
the same number of shares with a different par value or without par value, the
shares resulting from any such change shall be deemed to be Shares within the
meaning of the Plan.

To the extent that the foregoing adjustments relate to shares or securities of
the Trust, such adjustments shall be made by the Committee, whose determination
in that respect shall be final, binding and conclusive.

Except as expressly provided in this paragraph (i), an employee shall have no
rights by reason of any subdivision or consolidation of shares of any class, the
payment of any share dividend, any other increase or decrease in the number of
shares of any class, or any dissolution, liquidation, merger, or consolidation
or spin-off of assets or shares of another corporation; and any issue by the
Trust of shares of any class, or securities convertible into shares of any
class, shall not affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares subject to the option.

 

B-5



--------------------------------------------------------------------------------

The grant of an option pursuant to the Plan shall not affect in any way the
right or power of the Trust to make adjustments, reclassification,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.

(i) Rights as a Shareholder. An employee shall have no rights as a shareholder
with respect to any Shares covered by his or her option until the date the
option is exercised in accordance with the terms of the Plan. No adjustment
shall be made for dividends (ordinary or extraordinary, whether in cash,
securities, or other property) or distributions or other rights for which the
record date is prior to the date such share have been reflected in the
book-entry record maintained by the Share transfer agent or the certificate for
such Shares has been delivered, except as provided in paragraph (i) above.

(j) Investment Purpose. Each option under the Plan shall be granted on the
condition that the purchases of Shares thereunder shall be for investment
purposes and not with a view to resale or distribution, except that in the event
the Shares subject to such option are registered under the Securities Act of
1933, as amended (the “Securities Act”), or in the event a resale of such Shares
without such registration would otherwise be permissible, such condition shall
be inoperative if in the opinion of counsel for the Trust such condition is not
required under the Securities Act or any other applicable law, regulation or
rule of any governmental agency.

(k) Adjustment in Number of Shares Exercisable. If the aggregate number of
Shares to be purchased under options granted under the Plan exceeds the
aggregate number of Shares specified in ss.4, the Trust shall make a pro rata
allocation of the Shares available for distribution so that the limit of ss.4 is
not exceeded, and the balance of payroll deductions made by each participating
employee shall be returned to him or her as promptly as possible.

(l) Delivery. A book-entry record of the Shares purchased by each employee shall
be maintained by the Trust’s Share transfer agent. Notwithstanding the
foregoing, when a refund is made to an employee pursuant to ss.6(d), the
employee may leave the Shares in the Plan or may direct that all Shares then
held for the employee under the Plan be delivered to him or her. However, (i) 
no Share certificate representing a fractional Share shall be delivered to an
employee or to an employee and any other person, (ii)  cash equal to the fair
market value of an employee’s fractional share shall be distributed (when an
employee requests a distribution of certificates for all of the Shares held for
him or her) in lieu of such fractional share unless an employee in light of Rule
16b-3 (as described in ss.10) waives his or her right to such cash payment, and
(iii)  the Committee shall have the right to charge an employee for registering
Shares in the name of the employee and any other person. No employee (or any
person who makes a claim for, on behalf of, or in place of an employee) shall
have any interest in any Shares under this Plan until they have been reflected
in the book-entry record maintained by the Share transfer agent or the
certificate for such Shares has been delivered to such person.

(m) Registration and Listing of Shares. If the Trust shall deem it necessary to
register under the Securities Act or any other applicable statutes any Shares
purchased under this Plan, or to qualify any such Shares for an exemption from
any such statutes, the Trust shall take such action at its own expense. If
Shares are listed on any national securities exchange at the time any Shares are
purchased hereunder, the Trust shall make prompt application for the listing on
such national share exchange of such Shares, at its own expense. Purchases of
Shares hereunder shall be postponed as necessary pending any such action.

(n) Other Provisions. The option agreements authorized under the Plan shall
contain such other provisions as the Committee shall deem advisable, provided
that no such provision may in any way be in conflict with the terms of the Plan.

 

B-6



--------------------------------------------------------------------------------

10. COMPLIANCE WITH RULE 16B-3

All elections and transactions under this Plan by persons subject to Rule 16b-3,
promulgated under ss.16(b) of the Securities Exchange Act of 1934, as amended,
or any successor to such Rule, are intended to comply with at least one of the
exemptive conditions under such Rule. The Committee shall establish such
administrative guidelines to facilitate compliance with at least one such
exemptive condition under Rule 16b-3 as the Committee may deem necessary or
appropriate. If any provision of this Plan, any administrative guideline, or any
act or omission with respect to this Plan (including any act or omission by an
employee) fails to satisfy such exemptive condition under Rule 16b-3 or
otherwise is inconsistent with such condition, such provision, guideline, or act
or omission shall be deemed null and void.

 

11. INDEMNIFICATION OF COMMITTEE

In addition to such other rights of indemnification as they may have as trustees
or as members of the Committee, the members of the Committee shall be
indemnified by the Trust against the reasonable expenses, including attorneys’
fees actually and necessarily incurred in connection with the defense of any
action, suit or proceeding, or in connection with any appeal therein, to which
they or any of them may be a party by reason of any action taken or failure to
act under or in connection with the Plan or any option granted thereunder, and
against all amounts paid by them in settlement thereof (provided such settlement
is approved by independent legal counsel selected by the Trust) or paid by them
in satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such Committee member is liable for negligence or misconduct in
the performance of his or her duties; provided that within 60 days after
institution of any such action, suit or proceeding a Committee member shall in
writing offer the Trust the opportunity, at its own expense, to handle and
defend the same.

 

12. AMENDMENT OR TERMINATION OF PLAN

The Committee may, to the extent permitted by law, from time to time, with
respect to any Shares, including those Shares subject to options that may be
exercised in the Purchase Period in which the action occurs, suspend,
discontinue, revise, or amend the Plan in any respect whatsoever.
Notwithstanding any other provision of this Plan, the Committee may terminate
this Plan at any time after January 1, 2011, upon 10 days notice to employees,
by declaring an early end to the Option Term then in effect. In that event, the
end of the Purchase Period then in effect will be accelerated to the date
designated by the Committee, and all accumulated payroll deductions will be used
to purchase Shares in accordance with ss. 7. Furthermore, the Plan may not,
without the approval of a majority of the votes cast at a duly held shareholders
meeting at which a quorum representing a majority of all shares is, either in
person or by proxy, present and voting on the Plan, be amended in any manner
that will increase the number of shares subject to the Plan or change the class
of employees eligible to receive options under the Plan.

 

13. EFFECTIVE DATE OF PLAN

In the discretion of the Committee, the Plan was approved by the Board and
became effective as of April 1, 1999, was approved by the holders of at least a
majority of the Shares present or represented, and entitled to vote, on
April 29, 1999, and was amended and restated and approved by shareholders
effective June 3, 2010.

 

14. ABSENCE OF RIGHTS

The granting of an option to a person shall not entitle that person to continued
employment by the Trust or a subsidiary corporation or affect the terms and
conditions of such employment. The Trust or any subsidiary corporation shall
have the absolute right, in its discretion, to terminate an employee’s
employment, whether or not such termination may result in a partial or total
termination of his or her option under this Plan.

 

B-7



--------------------------------------------------------------------------------

15. APPLICATION OF FUNDS

The proceeds received by the Trust from the sale of Shares pursuant to options
will be used for general corporate purposes.

 

16. MISCELLANEOUS

(a) Provisions of Plan Binding. The provisions of the Plan shall, in accordance
with its terms, be binding upon, and inure to the benefit of, all successors of
each employee participating in the Plan, including, without limitation, such
employee’s estate and the executors, administrator or trustees thereof, heirs
and legatees, and any receiver, trustee in bankruptcy or representative of
creditors of such employee.

(b) Employment. The right to participate in this Plan shall not constitute an
offer of employment and no election to participate in this Plan shall constitute
an employment agreement for an employee. Any such right or election shall have
no bearing whatsoever on the employment relationship between an employee and any
other person. Finally, no employee shall be induced to participate in this Plan,
or shall participate in this Plan, with the expectation that such participation
will lead to continued employment.

(c) Applicable Law. Pennsylvania law shall govern all matters relating to this
Plan except to the extent it is superseded by federal law.

 

B-8